DETAILED ACTION
In Applicant’s Response filed 11/16/2020, Applicant has amended claims 32, 35-36, 39-41, and 44-46. Claims 1-31, 33 and 42 have been cancelled. Currently, claims 32, 34-41 and 43-46 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 39 and 41 are objected to because of the following informalities:  “consisting of” should be amended to recite “consists of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32, 34-41 and 43-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the limitation in claims 32 and 40 reciting “wherein said orthotic apparatus has no elevation configured to contact the foot arch” is not described in the specification as originally filed. Claims 34-39, 41 and 43-46 each depend directly or indirectly from a rejected claim and, therefore, contain the same deficiencies as the claims from which they depend.
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 32, 34-36, 38-40 and 43-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brent et al (WO 2007/111922A2).
With respect to claim 32, Brent discloses a method for affixing an orthotic for a foot of a person (the invention relates to an orthotic in the shape of footwear – pg 11 lines 11-13; the device is inserted into or used as part of footwear to correct foot/ankle pathologies - abstract), comprising: wearing a sock (pg 9 lines 20-21) having elevations fastened thereto (adjustable pneumatic chambers/air cells - pg 11 lines 15-19);
a forefoot elevation and a hindfoot elevation (chambers 1 and 2 at the forefoot region and chambers 4 and 5 at the hindfoot region);
 wherein the forefoot elevation is attached to the sock in a position corresponding to beneath an at least one metatarsal bone of the foot (medial and lateral metatarsal pneumatic chambers 1 and 2 - pg 11 lines 15-17; elements are incorporated into a sock – pg 9 lines 20-21), 
wherein the hindfoot elevation is attached to the sock in a position corresponding to beneath the heel of the foot (medial/lateral heel pneumatic chambers 4 and 5 – pg 11 lines 18-19; elements are incorporated into a sock – pg 9 lines 20-21) correspondingly lengthwise diagonally with respect to the length of the foot (as shown in figure 1); and 
securing the forefoot elevation under the at least one metatarsal bone and the at least one hindfoot elevation in place under the heel (as shown in figure 1) by stretching the sock on and over the foot along the length of the foot (socks are interpreted as being applied by stretching across the length of the foot);
wherein the forefoot and hindfoot elevations in the sock are configured for warping the foot due to a downwards force on the foot ensuing from the person's weight, thereby gradually effecting remedy of the foot arch (the amount of corrective pressure is adjusted through a means for inflation of the cells that is operated by normal intermittent weight bearing – pg 9 lines 7-13).
Brent does not, however, explicitly disclose said elevations consisting of a forefoot elevation and a hindfoot elevation wherein said orthotic apparatus has no elevation configured to contact the foot arch.
 Brent does, however, teach that the device includes “one or more chambers” (as recited in Brent claim 1 – pg 14). Thus, Brent is interpreted as requiring a minimum of only one only the chambers 1 and 2 at the forefoot region and chambers 4 and 5 at the hindfoot region without a chamber in the area of the foot arch.
It would have been obvious to one having ordinary skill in the art, at the time of the invention, to try this specific combination of the disclosed chambers in Brent in order to customize the orthotic to best meet the specific treatment needs of a given user and, also, because choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the level of ordinary skill in the art. 
With respect to claim 34, Brent discloses the method substantially as claimed (see rejection of claim 32 above) and also discloses that the sock is configured for allowing the person to wear shoes and conduct daily routines while wearing the sock (the sock is interpreted as being configured to be worn with shoes because the device is intended to be operated by "normal, intermittent weight bearing" - pg 9 lines 9-10 and user’s normally wear shoes while walking).
With respect to claim 35, Brent discloses the method substantially as claimed (see rejection of claim 32 above) and also discloses that the hindfoot elevation is adapted to be securable under the heel (medial/lateral heel pneumatic chambers 4 and 5 – pg 11 lines 18-19) obliquely from the forefoot elevation (as shown in figure 1), for gradually effecting increasing the curvature of the foot arch (pg 5 lines 14-17: the device provides corrective action for foot 
With respect to claim 36, Brent discloses the method substantially as claimed (see rejection of claim 32 above) and also discloses wearing the sock on a foot (it is inherent that the sock is worn on a user’s foot in order to provide corrective action to the foot) such that the forefoot elevation is adapted to be securable under the 1st metatarsal bone (device includes medial and lateral metatarsal pneumatic chambers 1 and 2 - pg 11 lines 15-17; 1st metatarsal is interpreted as being encompassed by the "medial" metatarsal pneumatic chamber) and the hindfoot elevation is adapted to be securable under the heel or the side thereof (medial/lateral heel pneumatic chambers 4 and 5 – pg 11 lines 18-19) obliquely from the forefoot elevation (as shown in figure 1), for gradually effecting decreasing the curvature of the foot arch (pg 12 lines 9-18).
With respect to claim 38, Brent discloses the method substantially as claimed (see rejection of claim 32 above) and also discloses that the sock is configured for improving at least one of a posture of the foot or a stability of the foot (pg 5 lines 14-17).
With respect to claim 39, Brent discloses the method substantially as claimed (see rejection of claim 32 above) and also discloses that at least one of the elevations comprises a plurality of elevations (the “at least one first elevation” includes medial and lateral metatarsal pneumatic chambers 1 and 2 - pg 11 lines 15-17).
With respect to claim 40, Brent discloses an orthotic apparatus adapted to be affixed on a foot of a person (the invention relates to an orthotic in the shape of footwear – pg 11 lines 11-13; the device is inserted into or used as part of footwear to correct foot/ankle pathologies - 
wherein the forefoot elevation is attached to the sock in a position corresponding to beneath an at least one metatarsal bone of the foot (medial and lateral metatarsal pneumatic chambers 1 and 2 - pg 11 lines 15-17; interpreted as being fastened to a sock because it is disclosed that elements of the device are incorporated into a sock – pg 9 lines 20-21) wherein the forefoot elevation is secured under the 5th metatarsal bone (device includes medial and lateral metatarsal pneumatic chambers 1 and 2 - pg 11 lines 15-17; 5th metatarsal is interpreted as being encompassed by the "lateral" metatarsal pneumatic chamber), and 
wherein the hindfoot elevation is attached to the sock in a position corresponding to beneath the heel of the foot (medial/lateral heel pneumatic chambers 4 and 5 – pg 11 lines 18-19; interpreted as being fastened to a sock because it is disclosed that elements of the device 
wherein the forefoot and hindfoot elevations in the sock are configured for warping the foot due to a downwards force on the foot ensuing from the person's weight, thereby gradually effecting remedy of the foot arch (the amount of corrective pressure is adjusted through a means for inflation of the cells that is operated by normal intermittent weight bearing – pg 9 lines 7-13).
Brent does not, however, explicitly disclose said elevations consisting of a forefoot elevation and a hindfoot elevation wherein said orthotic apparatus has no elevation configured to contact the foot arch.
 Brent does, however, teach that the device includes “one or more chambers” (as recited in Brent claim 1 – pg 14). Thus, Brent is interpreted as requiring a minimum of only one chamber and does not require all the chambers shown in figure 1. Therefore, Brent is interpreted as teaching various potential combinations of one or more of the chambers including an arrangement where the device includes only the chambers 1 and 2 at the forefoot region and chambers 4 and 5 at the hindfoot region without a chamber in the area of the foot arch.
It would have been obvious to one having ordinary skill in the art, at the time of the invention, to try this specific combination of the disclosed chambers in Brent in order to customize the orthotic to best meet the specific treatment needs of a given user and, also, because choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the level of ordinary skill in the art. 
claim 43, Brent discloses the apparatus substantially as claimed (see rejection of claim 40 above) and also discloses that the sock is configured for allowing the person to wear shoes and conduct daily routines while wearing the sock (the sock is interpreted as being configured to be worn with shoes because the device is intended to be operated by "normal, intermittent weight bearing" - pg 9 lines 9-10 and user’s normally wear shoes while walking).
With respect to claim 44, Brent discloses the apparatus substantially as claimed (see rejection of claim 40 above) and also discloses that the hindfoot elevation is adapted to be securable under the heel (medial/lateral heel pneumatic chambers 4 and 5 – pg 11 lines 18-19) obliquely from the forefoot elevation (as shown in figure 1), for gradually effecting increasing the curvature of the foot arch (pg 5 lines 14-17: the device provides corrective action for foot pathologies such as flatfoot which, inherently, would be corrected by increasing the curvature of the foot arch; see also pg 12 lines 9-18).
With respect to claim 45, Brent discloses the apparatus substantially as claimed (see rejection of claim 40 above) and also discloses wearing the sock on a foot (it is inherent that the sock is worn on a user’s foot in order to provide corrective action to the foot) such that the forefoot elevation is adapted to be securable under the 1st metatarsal bone (device includes medial and lateral metatarsal pneumatic chambers 1 and 2 - pg 11 lines 15-17; 1st metatarsal is interpreted as being encompassed by the "medial" metatarsal pneumatic chamber) and the hindfoot elevation is adapted to be securable under the heel or the side thereof (medial/lateral heel pneumatic chambers 4 and 5 – pg 11 lines 18-19) obliquely from the forefoot elevation (as 
With respect to claim 46, Brent discloses the apparatus substantially as claimed (see rejection of claim 40 above) and also discloses that the elevations comprise a plurality of elevations (the “at least one first elevation” includes medial and lateral metatarsal pneumatic chambers 1 and 2 - pg 11 lines 15-17).

Claims 37 and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brent et al (WO 2007/111922A2) in view of Alenares (US 4085745).
With respect to claims 37 and 41, Brent discloses the claimed method and apparatus substantially as recited in the claims (see rejection of claims 32 and 40 above) but does not disclose that the sock comprises a stretchable elastic fabric. Alenares, however, teaches a foot sock 10 (col 2 lines 26-27) made of elastic two-way stretch fabric (col 2 lines 41-42) to exert precise and uniform supportive pressure to the superficial veins of the metatarsal and tarsal areas of the foot below the ankle (col 1 lines 45-50). Thus, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to have modified the sock of Brent so that it comprises a stretchable elastic fabric as taught by Alenares in order to provide precise and uniform supportive pressure to the superficial veins of the metatarsal and tarsal areas of the foot below the ankle. 

Response to Arguments

Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections (which have been withdrawn) while new objections have been given as necessitated by the amendments to the claims.
Regarding the claim rejections under 35 USC 112(a), Applicant’s arguments on page 9 of the Response have been fully considered but are not persuasive. Specifically, the Office has noted Applicant’s arguments that figures 3A and 3B and paragraph [0075] of the specification imply that “an elevation is not needed to elevate the arch because the foot is warped when the person is standing”. The Office is not persuaded by these arguments, however, because figures 3A and 3B do not show the bottom of the foot or the area of the arch and therefore do not illustrate that there is no elevation at the arch. Furthermore, the disclosure in the specification that warping the foot increases or enhances the curvature of the arch does not provide any disclosure as to whether there is or is not an elevation at the arch. Increased or enhanced curvature of the arch due to warping does not automatically indicate that no elevation is present in the area of the arch. Thus, for at least these reasons, the Office is not persuaded by Applicant’s arguments and has maintained the rejections under 35 USC 112(a).
Regarding the claim rejections under 35 USC 112(b) and 35 USC 112(d), Applicant’s amendments to the claims have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn.
Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 11-14 have been fully considered but are not persuasive. 
or more chambers”  (Brent claim 1) and thus is interpreted as requiring a minimum of only one chamber and does not require all the chambers shown in figure 1. Furthermore, although Applicant argues that Brent “requires an additional pad beneath the arch”, there is no such requirement disclosed in Brent nor is there any indication in Brent that the device is incapable of use without chamber 3 placed under the arch. For example, figure 3 in Brent illustrates an embodiment where only a single chamber 1 is provided in the forefoot region and chamber 3 is not utilized. Thus, Brent does not require that the chamber 3 be included when constructing the device. Also, the Office has noted Applicant’s argument that Brent “does not disclose diagonally placed elevations that warp the foot over the elevations as the current application does” but the Office respectfully disagrees because as shown in figure 1 of Brent, chambers 2 and 5 are diagonal to one another and chambers 1 and 4 are diagonal to one another. Additionally, the user’s foot is warped over the elevations because as described in the claim rejections above, the amount of corrective pressure is adjusted through a means for inflation of the cells that is operated by normal intermittent weight bearing (Brent pg 9 lines 7-13). Therefore, for at least these reasons, the 
The Office has also noted Applicant’s arguments on pages 13-14 regarding claims 34-41 and 43-46 but for at least the same reasons as provided above with respect to claim 32, the Office is not persuaded by Applicant’s arguments and maintains that the prior art of record reads on the claims substantially as recited in the present application.
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6558339 to Graham discloses an orthotic device having elevations fastened thereto and US 5092347 to Shaffer et al discloses an orthotic device comprising a sock having elevations fastened thereto.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/Examiner, Art Unit 3786              
/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786